The Attorney General of Texas
                                             Febmary 21. 1986
JIM MATTOX
Attorney General



Supreme Court BulldIng         Mr. Max-An J. Tltzmu~            opinionNo. Jn-445
P. 0. Box 1m                   ExecutiveDirector
A”stin. TX. 78711. 2543        Texas SurplusPropertyAgency      Re: Whether the Texas Surplus
512l4752501                    P. 0. Box 8120                   Property Board may make purchases
Telex wom7413S7
Telecopier 5121475aS8
                               San Antonio.Texas 78208          from the trust fund created by
                                                                article6252-6b,V.T.C.S.,without
                                                                approval by the State Purchasing
714 Jackson. Suite 700                                          and General ServicesCommission
oauel* TX. 752024506
214R42-S944
                               Dear Mr. Tltxman:

4S24 AIberIa Ave.. Suite 180       You ask whctht?lcpurchseesby the Texas Surplus Property Agency
El Paso. TX. 79905.2793        which are paid foi Erom its Service Charge Trust Fund are subjectto
915633-3484                    purchasingand appz,ovalproceduresof the Starr Purchasingand General
                               ServicesCommissior.under article601b, V.T.C.S.
1001 Texas, suite 700
HOUI~M). TX. 770029111             Section 3.01 oE the State Purchasingand General Services Acr,
7131223-5886                   codifiedas srtlcla:
                                                 601b, V.T.C.S.,providesin pertinentpart, that

                                           (a) %a [StatePurchasingand General Services
SW Broadway, Suite 312
Lubbock, TX. 79401-3479
                                        Commissions]
                                                   shall purchase,lease, rent, or other-
8081747-5238                            wise acquire all supplies, materials, services,
                                        and equipment for all state agencies, except for
                                        serial rend journal subscriptionsfor libraries
 4309 N. Tenth. Suite B
 MeAllen. TX. 78501~lSS5
                                        operated as a part of university system or
 512m24547
                                        institutionsof higher education.. . . (Emphasis
                                        added).
 200 MOhl Plaza, sutte 400          Section l.OZ::!)of article 601b defines a “state agency" to
 ssn Antonlo. TX.782052797     includeany depart,ment.commission,board, office, or other agency In
 512/225-4191
                               the executivebranch of state governmentcreated by the constitution
                               or a statute of this state. In our opinion, the Texas Surplus
 An Equal OppOrtU!Iit,‘l       Property Agency, created by article 6252-6b, V.T.C.S., is a state
 Affirmative Action SmPloYer   agency within that definition. As such, the Texas Surplus Property
                               Agency is subject to the applicable provisions of article 601b
                               relating to the purchase of supplies, materials, services, and
                               equipmentunless ,%nexceptionhas been made by the legislature. Cf.
                               AttorneyGeneral@inion MW-177 (1980) (HigherEducationAuthorityG
                               an agency in cxec~a:ive
                                                     branch of state governmentand, therefore,not
                               subjectto artlclo601b).




                                                      p. 2020
Mr.   Narvin 3. Titzmak- Paga 2   (JM-445)

                                                                       .




     Where the legislature,mskesno exceptionto the provisionsof a
statute, the presumptionis that it intended no exceptions. It is
well settled that exceptionsin statutes are not ordinarilyimplied.
See Spears v. City of San Antonio, 223 S.W. 166. 169 (Tax. 1920);
sbbs   v. Lowrey's Heirs, -253 S.W.2d 312, 313 (Tex. Civ. App. -
Eastland 1952,writ ref'd n.r.e.).

     Section 3.02 of article 601b expressly limits the State
Purchasing and General Selvlces Commission'spurchasing authority.
Such authoritydoes not exttmd to purchases

               (1) for resale;

               (2) for auxil::ary
                                enterprises;

               (3) for organized activities relating to
            instructional dep,srtmeutsof institutions of
            higher learning ttudsimilar activitiesof other
            state agencies;01:

               (4) from gifts or grants other   than   federal
            grants.

Section 4(g) of article 621;2:-6b
                                expresslygrants an exemptionto the
Texas Surplus PropertyAgemy from the provisionsof sections8.01 -
8.10 and 9.01 - 9.15 of article601b, which provisionsrelate,respec-
tively, to accountingfor state property and to surplus and salvage
property of the state. Article  6252-6b containsno exewptionfor the
Surplus Property Agency from the provisions of article 601b that
relate to the purchasingof supplies,waterials,services,and equip-
ment for all state agencies.

      Neither of the acts :lnquestion contains a specific exemption
 applicable to purchasesmde by the Surplus Property Agency or to
 purchases that are paid from the agency's trust fund. Cf. Attorney
 General Opinion JM-417 (l!@S). Certain provisions of xcle     601b
 relatingto the approvaland paymentof invoicesand purchasevouchers
 way not be applicableto purchaseswade from the agency'strust fund,
 but we find no indicatiou of a legislative Intent to exempt the
 Surplus Property Agency frm the applicablepurchasingprovisionsof
 article 601b. See Attormy General Opinion E-138 (1973) (Board of
 Control to makepurchases paid from ArchitectsRegistrationFund No.
 109); M-1067 (1972) (no provision in statute that would exempt
 LegislativePropertyTax Committeefrom requirementthat purchasesbe
 wade by Board of Control under prior purchasingact -- i.e.. srt.
 664-3.V.T.C.S.). Cf. V.T.C.S.art. 4442c, §6C(j),(where legislature
 expressly providesthat State Purchasing and General Services Act
  (article601b) does not apply to paymentswade from the nursing home
 trust fund by a trusteeoperatinga nursinghome).




                                   p. 2021
    r-   Mr.   Marvin J. Titman - Page 3   (Jh-443)
I



                                       SUMMARY

                       Purchasesof t:upplies,materials,servicesand
                    lquipeentby the Isxas SurplusPropertyAgency are
                    not lxenpt from epplicablepurchasingprovisions
                    of the State Purch,ssing
                                           and GeneralServicesAct.




                                                 J+.-JJL
                                                 Very ruly your ,
                                                       .


                                                 JIM    HATTOX
                                                 AttorneyGeneralof Texas

         JACR HIGETOWER
         First AssistantAttorneyGen,sral

         MARY KELLER
         ExecutiveAssistantAttorneyGeneral

         ROBERT GRAY
         SpecialAssistsatAttorneyGeneral

         RICK GILPIN
         Chairman.OpinionComittee

         Preparedby Nancy Sutton
         AssistantAttorneyGeneral




                                            p. 2022